Citation Nr: 1826994	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-41 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction in the amount of nonservice-connected pension benefits, effective February 1, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Maintenance Center in St. Paul, Minnesota that reduced the Veteran's non-service-connected pension benefits, effective February 1, 2012.


FINDING OF FACT

In June 2014, the Veteran's nonservice-connected pension benefits were reduced, effective February 1, 2012, based on notice that a state was paying the Veteran's Medicare Part B premiums, thus reducing the amount paid by the Veteran as medical expenses.


CONCLUSION OF LAW

The reduction of non-service connected pension benefits effective February 1, 2012, was proper.  38 U.S.C. §§ 1503, 1521, 5112, 5312 (2012); 38 C.F.R. § 3.3, 3.23, 3.103, 3.105(h), 3.260, 3.271-73, 3.500 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001), including the instant matter.  This is because this case is based solely on the amount of income and expenses which may be imputed to the appellant for the time period in question.  Therefore, because the outcome is mandated by statute, the law, and not the evidence, is dispositive of the appeal and the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Livesay, 15 Vet. App. 165, 178; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, no further action is required pursuant to the VCAA.

Pertinent Laws and Regulation

Nonservice-connected pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C. §§ 1501-1503, 1513, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23.  The purpose of 
VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C. §§ 1521, 1522.

To be eligible for nonservice-connected pension benefits, the Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The pension payment will be reduced by the amount of countable income, less deductible expenses. 

In determining annual income for pension purposes, all payments of any kind or from any source, which is received by anyone in the recipient's household, are generally counted as income during the 12-month annualization period in which received.  Only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration (SSA) are specifically included as countable income.  38 C.F.R. § 3.271(g).  Retirement income from the SSA is also included as countable income because it is not specifically excluded under 38 C.F.R. § 3.272. 

Unreimbursed medical expenses in excess of five percent of the minimum MAPR, or for a Veteran with no dependents, may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by the Veteran.  38 C.F.R. § 3.272(g). 

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  A debtor may dispute the amount or existence of a debt, separately from a request for waiver.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (Apr. 24, 1998). 

Reductions in the amount of pension benefits or discontinuance of such benefits may be warranted based on a change in the income or net worth of the recipient.  
In such instances, VA is required to provide a proposal for reduction or discontinuance which sets forth all of the material facts and reasons and to afford the recipient 60 days to present evidence against the proposed reduction or discontinuance.  38 C.F.R. § 105 (h).  The effective date of a rating which results in the reduction or discontinuance of an award as a result of change in annual income will be the end of the month in which the increase in income occurred.  38 C.F.R. § 3.660, in accordance with 38 C.F.R. § 3.501(c).  Where an award is reduced, the reduced rate will be effective the day following the date of discontinuance of the higher amount of benefits.  38 C.F.R. § 3.501.

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Facts and Analysis

At issue in this case is whether reduction in the amount of nonservice-connected pension benefits payable to the Veteran was proper.

In December 2012, the Veteran notified VA that he no longer had a Medicare B deduction from his Social Security pension.  He reported his monthly income in December 2012to be $872.  He requested an adjustment in order to prevent an overpayment.  12/5/2015 VA 21-4138.

In March 2014, the RO sent a notice of a proposed reduction and in a June 2014 notice, the RO reduced the Veteran's nonservice-connected pension benefits, effective February 1, 2012.  This was based on the information provided by the Veteran in December 2012.  As he was no longer paying his Medicare Part B premiums, this reduced the amount of medical expenses paid by the Veteran and required a reduction in his benefit amount.  His pension was reduced from $198 to $190 effective February 1, 2012, $200 to $191 effective December 1, 2012, $200 to $151 effective January 1, 2013, and $200 to $154 effective December 1, 2013.  This created an overpayment of $904.  3/28/2014, 6/6/2014 Notification Letter; 6/19/2014 DMC-First Demand Letter.

The Veteran does not contend that the reduction was incorrect.  Rather, he contends that his matter was not handled properly or in a timely manner.  Due to length of time it took to change the amount of his payment, he was left with debt.  He was seeking a resolution for repayment on the matter.  7/14/2014 NOD.

In regard to the Veteran's contention, the Board notes that in December 2016, the Veteran was granted a waiver for the debt he incurred from this matter.  12/16/2016 VA 4-1837 Decision of Waiver on Indebtedness.

In summary, after reviewing the entire record, the Board finds that the Veteran's award of nonservice-connected pension benefits was properly reduced from February 1, 2012, based on the Veteran's reduced amount of medical expenses.  
The preponderance of the evidence is against the claim and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

The reduction of the amount of nonservice-connected pension benefits from February 1, 2012, was proper, the appeal is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


